Citation Nr: 1138239	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  07-38 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased disability rating for service-connected status-post lumbar spinal fusion with degenerative disc disease, currently evaluated 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1976 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which increased the assigned disability rating to 20 percent but no higher.

In his December 2007 VA Form 9, the Veteran requested a personal hearing before a Veterans Law Judge.  However, in a signed statement dated February 2009, the Veteran withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e).

In a May 2011 Board decision, the claim was remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denial in a July 2011 supplemental statement of the case (SSOC).  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

Issue not on appeal

In a December 2008 rating decision, the Veteran was service-connected for left lower extremity radiculopathy and sciatic pain; a 20 percent disability rating was assigned effective July 18, 2006.  The Veteran has recently asserted that his left lower extremity symptomatology has worsened.  See the Veteran's statement dated August 2011.  To the extent that the Veteran intends to raise an increased rating claim as to the service-connected left lower extremity radiculopathy, the Board notes that this issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.




FINDINGS OF FACT

1.  The Veteran's service-connected status-post lumbar spinal fusion with degenerative disc disease is currently manifested by pain and limitation of motion.

2.  The competent medical evidence does not show that the Veteran's service-connected lumbar spine disability is so exceptional or unusual that referral for extraschedular consideration by a designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of the currently assigned 20 percent for the service-connected lumbar spine disability have not been met.  
38 U.S.C.A § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5241 (2011).

2.  Application of the extraschedular rating provisions is not warranted for the Veteran's service-connected lumbar spine disability.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability rating for his service-connected disability of the lumbar spine, in excess of the currently assigned 20 percent evaluation.

In the interest of clarity, the Board will discuss certain preliminary matters.  The Board will then address the pertinent law and regulations and their application to the facts and evidence.

Stegall concerns

In May 2011, the Board remanded the case in order for the AMC to obtain additional information pertaining to outstanding private treatment records, as well as, a VA examination as to the pending claim.  The claim was then to be readjudicated.

The record indicates that the AMC sent a letter to the Veteran dated in June 2011 requesting that the Veteran submit a VA Form 21-4142 as to any outstanding private treatment records.  In June 2011, the Veteran submitted the requested form along with the outstanding private treatment records.  Subsequently, a VA examination as to the lumbar spine disability was obtained and associated with the Veteran's claims file.  This will be discussed below.  As indicated above, a SSOC was issued in July 2011.  Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  standard of review, notice, and duty to assist.  The Board will now address these concepts within the context of the circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  As part of this notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (a letter from VA to an appellant describing evidence potentially helpful to the appellant, but not mentioning who is responsible for obtaining such evidence, did not meet the standard erected by the VCAA).  

After having carefully reviewed the record, the Board has concluded that the notice requirements of the VCAA have been satisfied as to the issue on appeal.  The Veteran was informed of the evidentiary requirements for an increased rating in a letter dated September 2006.  Specifically, the letter informed the Veteran that "[i]n order to support your claim for an increased evaluation for your service-connected disability, the evidence must show that your service-connected condition has gotten worse."

Crucially, the RO informed the Veteran of VA's duty to assist him in the development of his claim in the September 2006 VCAA letter.  Specifically, the letter stated that VA would assist the Veteran in obtaining relevant records such as all records held by Federal agencies to include service treatment records or other military records, and medical records from VA hospitals.  With respect to private treatment records, the letter informed the Veteran that VA would request such records, if the Veteran completed and returned the attached VA Form 21-4142, Authorization and Consent to Release Information.  The letter also notified the Veteran that he would be afforded a VA examination if necessary to make a decision on his claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court observed that a claim of entitlement to service connection consists of five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Because a service connection claim is comprised of five elements, the Court further held that the notice requirements of section 5103(a) apply generally to all five elements of that claim.  Therefore, upon receipt of an application for a service connection claim, section 5103(a) and section 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The Veteran was provided specific Dingess notice in the September 2006 VCAA letter.  Accordingly, the Veteran received proper notice as to disability rating and effective date pursuant to the Court's Dingess determination.

The Veteran received notice of the Vazquez-Flores decision in a letter dated December 2008.  The Board notes that the notice requirements under 38 U.S.C.A. 
§ 5103 have undergone significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Therefore, the Board will proceed.

The Veteran has not alleged that he received inadequate VCAA notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding as to the notice requirements for downstream earlier effective date claims following the grant of service connection:  "that where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements").  

Given that there is no indication that there exists any evidence which could be obtained to affect the outcome of this case, no further VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice not required where there is no reasonable possibility that additional development will aid the veteran).

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Board finds that all relevant evidence necessary for an equitable resolution of the issue being decided has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, the Veteran's statements, a lay statement, and private treatment records.

Further, as the Board will discuss in detail below, the Veteran was afforded VA examinations in June 2011, August 2008, and October 2006 as to the pending claim.  The VA examination reports reflect that the examiners interviewed and examined the Veteran, documented his current medical conditions, and rendered appropriate opinions consistent with the remainder of the evidence of record.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative and declined the option to testify at a personal hearing before a Veterans Law Judge.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal and, for the reasons expressed above, finds that the development of this claim has been consistent with the provisions of the VCAA.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2011); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct periods where the service-connected disability exhibits symptoms that would warrant different ratings."

Specific schedular criteria

The General Rating Formula for Diseases and Injuries of the Spine

Effective September 26, 2003, a general rating formula for diseases and injuries of the spine will provide that with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease the following ratings will apply.  This formula encompasses current Diagnostic Code 5241 [spinal fusion].

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.
A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees . . . or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; . . . or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (effective from September 26, 2003).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. 
§ 4.10 (2011).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40 (2011).

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2011).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2011).

Assignment of a diagnostic code

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's lumbar spine disability is current rated under 38 C.F.R. §§ 4.71a, Diagnostic Code 5241 [spinal fusion].  Diagnostic Code 5241 (and thus the general rating formula for diseases and injuries of the spine) is appropriate in that it provides rating criteria for the specific disability for which the Veteran is service-connected because the medical evidence of record shows that the Veteran has had multiple spinal surgeries including a spinal fusion in service and again in August 2010.  See the private treatment records dated August 2010.  Moreover, the medical evidence of record indicates that the Veteran's service-connected lumbar spine disability is primarily manifested by pain and loss of motion, which is congruent with the criteria set out in the general rating formula for diseases and injuries of the spine.

The Board has seriously considered rating the Veteran's lumbar spine disability under Diagnostic Code 5243, which provides rating criteria for intervertebral disc syndrome.  It is undisputed that the Veteran exhibits neurological symptomatology as a result of his lumbar spine disability, namely radiculopathy of the left lower extremity.  However, as indicated above, the Veteran is separately service connected for radiculopathy of the left lower extremity.  Accordingly, rating the Veteran under Diagnostic Code 5243 based upon the radiculopathy of the left lower extremity would violate the anti-pyramiding provision of 38 C.F.R. § 4.14 (the evaluation of the same disability under various diagnoses is to be avoided).  The Board recognizes that a private treatment record dated August 2010 indicates that the Veteran experienced "incapacitating back pain."  However, in order to warrant a 40 percent evaluation under Diagnostic Code 5243, the medical evidence would have to show "incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months."  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  Such a finding would be unsupported by the medical evidence which does not show that the Veteran suffered from incapacitating episodes of such frequency and duration, which require prescribed bed rest and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2011).  Thus, rating the Veteran under the formula for rating intervertebral disc syndrome based on incapacitating episodes would not avail him.

Accordingly, the Board finds that the Veteran's lumbar spine disability has been appropriately rated under the current general schedule for rating spinal disabilities.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code be used.  Therefore, the Board will continue to rate the Veteran's spine disability pursuant to Diagnostic Code 5241 [lumbar fusion] under the current schedular criteria.

Schedular considerations

Under the current schedular criteria, to warrant a 40 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran must show forward flexion of the thoracolumbar spine to 30 degrees or less; or ankylosis of the thoracolumbar spine.

The measured range of forward flexion during the Veteran's June 2011 VA examination was 40 degrees.  This finding is not inconsistent with those documented in the August 2008 VA examination [60 degrees of forward flexion] and the October 2006 VA examination [45 degrees of forward flexion].  Crucially, there is no medical evidence of record that demonstrates forward flexion of 30 degrees or less.

The Board observes that ankylosis of the entire lumbar spine is not demonstrated in the medical evidence, and the Veteran does not appear to contend that his back is ankylosed.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  Accordingly, without either limitation of thoracolumbar forward flexion to 30 degrees or less or ankylosis of the thoracolumbar spine, the Veteran's service-connected lumbar spine disability does not warrant a higher rating under the General Rating Formula for Diseases and Injuries of the spine.
In short, the objective medical evidence of record indicates that the Veteran is not entitled to an increased disability rating under the current schedular criteria.

DeLuca considerations

In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2011).  See DeLuca, supra.

The Veteran has complained of severe low back pain with flare-ups lasting up to one to two days.  See, e.g., the VA examination report dated June 2011.  The Board recognizes that the Veteran experiences flare-ups of pain; however, the evidence of record does not show impaired motion with flare-ups.  Moreover, the medical and other evidence of record, including the June 2011 VA examination report and private treatment records, does not suggest that the Veteran experiences significant loss of function caused by pain amounting to immobility of the lumbar spine.  Specifically, despite the presence of pain, the Veteran was able to maintain forward flexion of 40 degrees.  The examiner further noted no additional loss of function or incoordination with repetitive range of motions.  There is no competent medical evidence to the contrary.  The Board also notes that the October 2006 VA examiner indicated that "[t]here is evidence of incoordination without any weakness and fatigability."  However, he further stated that "[f]unctional loss due to subjective pain is minimal."  Accordingly, although certain DeLuca factors are present, there is no indication that such symptoms are demonstrable of additional functional impairment.

The Board thus finds that there is no basis on which to assign a higher level of disability based on 38 C.F.R. §§ 4.40 and 4.45.  There is no objective evidence of additional functional loss associated therewith.

Esteban considerations

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2011); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2011); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

Note (1) under the General Rating Formula for Diseases and Injuries of the Spine states that "any associated objective neurologic abnormalities" including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2011).  See also Bierman v. Brown, 6 Vet. App. 125 (1994) (holding that under former Diagnostic Code 5293 a separate rating for a neurological disability may be appropriate when its manifestations are distinct from the musculoskeletal disorder).

The Veteran has complained of pain that radiates to his left lower extremity.  See the VA examination report dated August 2008; see also the VA examination report dated June 2011.  As indicated above, the Veteran was separately service connected for radiculopathy of the left lower extremity, effective July 2006.

In addition to the left lower extremity radiculopathy, the June 2011 VA examiner noted that the Veteran suffers from urinary urgency and erectile dysfunction.  However, the VA examiner specifically found that the urinary urgency was due to benign prostatic hyperplasia and the erectile dysfunction was the result of pain medication.

The Veteran has not complained of or been treated for any additional, separately ratable neurological deficiency which would warrant the assignment of a separate disability rating.

Hart considerations

In Hart, supra, the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  
In reaching its conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that time frame.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o) (2011).  

The Veteran's claim for an increased disability rating was received on July 18, 2006.  Therefore, the relevant time period under consideration is from July 18, 2005 to the present.  The question to be answered by the Board, then, is whether any different rating should be assigned for the relevant time period under consideration.

After a careful review of the record including the Veteran's statements, the VA examination reports, and the private treatment records, the Board can find no evidence to support a finding that the Veteran's service-connected lumbar spine disability was more or less severe during the appeal period.

Extraschedular considerations

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

Concerning marked interference with employment, the Veteran does exhibit functional limitation as a result of his service-connected lumbar spine disability and these problems may indeed translate into some difficulty with employment.  However, the extent of his current occupational impairment is specifically contemplated by the currently assigned disability rating for his lumbar spine disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

The medical reports do not identify an exceptional or unusual clinical picture as a result of the service-connected lumbar spine disability.  The Board recognizes that the Veteran has received injections for pain and two spinal surgeries during the appeal period.  However, aside from these brief in-patient episodes, there is no evidence that the Veteran has been frequently hospitalized as a result of his lumbar spine disability to an extent not contemplated by the currently assigned 20 percent disability rating.

Accordingly, because there is no factor which takes the disability outside the usual rating criteria, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In short, the evidence does not support the proposition that the Veteran's service-connected lumbar spine disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).



Rice considerations

The Court has recently held that a request for a total disability evaluation based upon individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

The Board recognizes the Veteran's contention that his service-connected lumbar spine disability has caused him to miss time from work.  However, the record does not indicate that the Veteran is currently unemployed.  Moreover, the evidence does not show that his service-connected lumbar spine renders him unable to obtain and maintain substantially gainful employment.  Specifically, both the August 2008 and June 2011 VA examiners indicated that the Veteran is capable of employment.  Accordingly, Rice is not for application.


ORDER

Entitlement to an increased disability rating for service-connected status-post lumbar spinal fusion with degenerative disc disease is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


